Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-16-00422-CR

                                       Ruben ZAVALA,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 485563
                            Honorable Jason Wolff, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED February 8, 2017.


                                                 _____________________________
                                                 Karen Angelini, Justice